Appeal from a judgment and orders refusing to dismiss the complaint and order refusing to set aside the verdict and for a new trial. The action is one in negligence. The plaintiff was employed by a tenant in the Parker Building in Schenectady, N. Y. While going down the stairs in some manner or means he fell and received the injuries for which the judgment has been obtained. He mentioned among the other causes for his fall a little cylinder that he thought he stepped upon, but the plaintiff rested Ms case largely upon failure to properly light the hall, the worn condition of the steps, the fact that a bolt had been passed up through the step with a nut and washer at the top which was not in any way recessed; that this was so on several of the steps and they would easily catch the foot of any person going up or down. The condition of the light in the hall was not a great deal in dispute or that it was inadequately lighted. The plaintiff was excluded by the objection of the defendants from showing the kind of rubbish which was in the hall just previous to the accident. The bolt and nut and the lighting and the worn condition of the steps had existed for a long time. There were several things which contributed to the cause of the man’s falling and receiving the injuries. At the close of all the evidence there were questions for the jury as to the negligence of the defendants and the con*929tributory negligence of the plaintiff. The matter was submitted to the jury after they had heard the evidence and had seen the witnesses and they decided for a verdict in favor of the plaintiff. There is nothing in the case that warrants an interference with that verdict by this court. The judgment and order appealed from should be affirmed. Judgment and order affirmed, with costs. Hill, P. J., Crapser, Bliss and Foster, JJ., concur; Schenek, J., dissents and votes to reverse and for a new trial.